          Case 1:19-cr-00552-GHW Document 54 Filed 12/04/20 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/3/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :       1: 19-cr-00552-GHW
                                                              :
 EDWARD SHIN,                                                 :             ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

        The Court has reviewed the defendant’s December 2, 2020 letter motions, and the

Government’s December 3, 2020 response. Dkt. Nos. 51-53. The parties’ joint request to extend

the deadline to submit all pretrial materials is denied. The parties have been afforded a substantial

amount of time to complete the preparation of the pretrial materials by December 8, 2020, as

ordered. No justification has been provided for the request to extend the deadline for the

submission of those pretrial materials other than the request to adjourn the trial date, and the Court

has not determined that an adjournment of the trial date is warranted. Regardless of the date on

which the trial takes place, the parties must prepare the ordered pretrial materials; this is not wasted

effort. Early preparation of the pretrial materials will allow the Court to hold the trial promptly

when an appropriate trial date is available. The deadline for the submission of pretrial materials

remains December 8, 2020.

        The Court defers ruling on the defendant’s request to adjourn the trial date. The Court has

requested February 22, 2021 as the date for the commencement of trial. The Court expects to

evaluate the defendant’s application in the future based on the then-current conditions. Until the

Court rules on the application, the parties should prepare for a trial commencing on or about

February 22, 2021. If the Court has not ruled on the adjournment application prior to January 11,
          Case 1:19-cr-00552-GHW Document 54 Filed 12/04/20 Page 2 of 2



2021, the parties are invited to write the Court regarding the application.

        The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 51 and 52.

        SO ORDERED.

Dated: December 3, 2020
                                                        __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge
